Name: 90/493/EEC: Commission Decision of 24 September 1990 fixing the aid for private storage of carcases and half- carcases of lamb in connection with the invitations to tender issued under Regulation (EEC) No 2334/90
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-10-05

 Avis juridique important|31990D049390/493/EEC: Commission Decision of 24 September 1990 fixing the aid for private storage of carcases and half- carcases of lamb in connection with the invitations to tender issued under Regulation (EEC) No 2334/90 Official Journal L 275 , 05/10/1990 P. 0039 - 0039*****COMMISSION DECISION of 24 September 1990 fixing the aid for private storage of carcases and half-carcases of lamb in connection with the invitations to tender issued under Regulation (EEC) No 2334/90 (90/493/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 2659/80 of 17 October 1980 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat products (2), as amended by Regulation (EEC) No 3496/88 (3), and in particular Article 11 (1) (f) thereof, Whereas Commission Regulation (EEC) No 287/90 of 1 February 1990 setting out some detailed rules for private storage aid for lamb in the period 1 January to 30 November 1990 (4) as last amended by Regulation (EEC) No 2567/90 (5), supplements the provisions of Regulation (EEC) No 2659/80 and lays down in particular detailed rules governing invitations to tender; Whereas Commission Regulation (EEC) No 2334/90 (6) opens invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb; Whereas, in accordance with Article 11 (1) (f) of Regulation (EEC) No 2659/80, a maximum amount of aid for private storage should be fixed on the basis of tenders received or no action must be taken in respect of the invitation to tender; Whereas the tenders received lead to action being taken in respect of the invitation to tender; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 The aid referred to in Article 11 (1) (f) of Regulation (EEC) No 2659/80 for the invitations to tender opened by Regulation (EEC) No 2334/90 shall be as follows: ECU 1 400 tonne. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 276, 20. 10. 1980, p. 12. (3) OJ No L 306, 11. 11. 1988, p. 28. (4) OJ No L 31, 2. 2. 1990, p. 11. (5) OJ No L 243, 6. 9. 1990, p. 10. (6) OJ No L 211, 9. 8. 1990, p. 6.